     Case 2:21-cv-03981 Document 1 Filed 05/12/21 Page 1 of 9 Page ID #:1




 1    O'CONNOR LAW GROUP, P.C.
      Mark O'Connor, Esq. (SBN 157680)
 2    Elizabeth A. Wagner, Esq. (SBN 317098)
 3    384 Forest Ave., Suite 17
      Laguna Beach, CA 92651
 4
      Tel: (949) 494-9090 | Fax: (949) 494-9913
 5    Email:       hello@teamolg.com
 6
      Attorneys for Plaintiff:
 7    HENRY GUZMAN
 8
                           UNITED STATES DISTRICT COURT
 9
                         CENTRAL DISTRICT OF CALIFORNIA
10
11    HENRY GUZMAN,                                   Case No.:
12
                   Plaintiff,
13                                                   COMPLAINT AND DEMAND
14
                                                     FOR JURY TRIAL
            vs.
15                                                   1. SONG-BEVERLY CONSUMER
16                                                      WARRANTY ACT
      TESLA MOTORS, INC., a Delaware                 2. MAGNUSON-MOSS
17    Corporation,                                      WARRANTY ACT
18
19                        Defendant.
20
21
22
            Plaintiff, HENRY GUZMAN, alleges as follows against Defendants, TESLA
23
      MOTORS, INC. (“TESLA”) on information and belief, formed after an inquiry
24
      reasonable under the circumstances:
25
26
                                 DEMAND FOR JURY TRIAL
27
            1.     Plaintiff of behalf of himself hereby demands trial by jury in this action
28
      pursuant to Rule 38 of the Federal Rules of Civil Procedure.
                                               -1-
                                   GUZMAN v. TESLA - COMPLAINT
     Case 2:21-cv-03981 Document 1 Filed 05/12/21 Page 2 of 9 Page ID #:2




 1                                      THE PARTIES
 2          2.      Plaintiff HENRY GUZMAN is a natural person residing in the City of
 3    Los Angeles, County of Los Angeles and State of California.
 4          3.      Defendant TESLA MOTORS, INC., (“Tesla”) is, and at all relevant
 5    times was, a Delaware Corporation registered to do business in the State of
 6    California with its registered office in the City of Fremont, County of Los Alameda,
 7    and State of California.
 8          4.      This cause of action arises out of the warranty obligations of TESLA
 9    for a new vehicle purchased by Plaintiff from TESLA and for which TESLA issued
10    a written warranty.
11          5.      Pursuant to the filing of this complaint, Plaintiff hereby exclude
12    themselves from any present or future class action lawsuits pertaining to or
13    applicable to 2020 Tesla Model Y, VIN: 5YJYGDEE9LF010171.
14
15                               JURISDICTION AND VENUE
16          6.      Jurisdiction of this Court arises pursuant to 28 U.S.C. §1331 and 28
17    U.S.C. §1367 for supplemental state claims.
18          7.      This action arises out of Defendant's violation of the 1) Song-Beverly
19    Consumer Warranty Act; And 2) Magnuson-Moss Warranty Act.
20          8.      Plaintiff is a resident of Los Angeles, Los Angeles County, California.
21          9.      Defendant TESLA MOTORS, INC., (“Tesla”) is, and at all relevant
22    times was, a Delaware Corporation registered to do business in the State of
23    California with its registered office in the City of Fremont, County of Los Alameda,
24    and State of California.
25          10.     At all times relevant, Defendant conducted business within the State of
26    California.
27          11.     This Court has personal jurisdiction over Defendant because Defendant
28    conducts substantial business in this judicial district, thereby purposely and

                                               -2-
                                   GUZMAN v. TESLA - COMPLAINT
     Case 2:21-cv-03981 Document 1 Filed 05/12/21 Page 3 of 9 Page ID #:3




 1    intentionally availing itself of the benefits and protections of this district when
 2    placing motor vehicles into the stream of commerce within California and the United
 3    States. Personal jurisdiction over Defendant is foreseeable, fair, and proper.
 4          12.    Venue is proper in this judicial district pursuant to 28 U.S.C. §1391.
 5    Defendant transacts substantial business in this district with regularity and it is
 6    subject to personal jurisdiction in this district. Additionally, Defendant advertises
 7    and markets its products in this district, and has received substantial revenue and
 8    profits from its sales of motor vehicles in this district. Thus, a substantial part of the
 9    events and/or omissions giving rise to the present claims occurred within this district.
10
11                                  STATEMENT OF FACTS
12          13.    On or about June 22, 2020, Plaintiff purchased a new 2020 Tesla Model
13    Y, VIN: 5YJYGDEE9LF010171 (hereinafter "Subject Vehicle" or "[the] vehicle").
14          14.    TESLA attached a transferable express warranty to the Subject Vehicle
15    by which TESLA warranted to the owner or lessee of a 2020 TESLA automobile
16    which is sold and distributed by TESLA MOTORS, INC., that TESLA will repair
17    or replace any part that is defective in material or workmanship under normal use
18    during the warranty period.
19          15.    Plaintiff is the beneficiary of the transferable express warranty attached
20    to the Subject Vehicle by TESLA by which TESLA undertook to preserve or
21    maintain the utility or performance of Plaintiff's vehicle or provide compensation if
22    there was a failure in such utility or performance during the warranty period.
23          16.    An implied warranty of merchantability also arose by operation of law.
24          17.    The Subject Vehicle was delivered to Plaintiff with serious defects and
25    nonconformities to warranty and developed other serious defects and
26    nonconformities to warranty including, but not limited to electrical, structural,
27    sensor, and drive shift issues
28    ///

                                                 -3-
                                    GUZMAN v. TESLA - COMPLAINT
     Case 2:21-cv-03981 Document 1 Filed 05/12/21 Page 4 of 9 Page ID #:4




 1            18.   Beginning at 120 miles, and continuing throughout the warranty period,
 2    Plaintiff brought the Subject Vehicle in to TESLA authorized dealerships at least six
 3    (6) times due to issues with the doors, the charging system, the gear shift, the
 4    windows, the infotainment screen, and the key entry.
 5            19.   Plaintiff brought the Subject Vehicle in to TESLA authorized
 6    dealerships at least six (6) times due to issues with the doors, the charging system,
 7    the gear shift, the windows, the infotainment screen, and the key entry in the first 18
 8    months and 18,000 miles of use.
 9            20.   On-or-about November 7, 2020, Plaintiff contacted TESLA, requesting
10    that TESLA repurchase the Subject Vehicle under the Song-Beverly Consumer
11    Warranty Act. TESLA has failed to respond to Plaintiff’s request.
12            21.   Plaintiff hereby revokes acceptance of the sales contract.
13
14                               FIRST CAUSE OF ACTION
15          Violation of Song-Beverly Consumer Warranty Act - Breach of Express &
16                                     Implied Warranty
17                                Cal. Civ. Code §1792, et seq.
18            22.   Plaintiff incorporates herein by reference each and every allegation
19    contained in the preceding and succeeding paragraphs as though herein fully restated
20    and re-alleged.
21            23.   Pursuant to the Song-Beverly Consumer Warranty Act (hereinafter "the
22    Act") Civil Code sections 1790 et seq., the Subject Vehicle constitutes "consumer
23    goods" used primarily for family or household purposes, and Plaintiff has used the
24    vehicle primarily for those purposes.
25            24.   Plaintiff is a "buyer" of consumer goods under the Act.
26            25.   Defendant TESLA is a "manufacturer" and/or "distributor" under the
27    Act.
28    ///

                                                -4-
                                    GUZMAN v. TESLA - COMPLAINT
     Case 2:21-cv-03981 Document 1 Filed 05/12/21 Page 5 of 9 Page ID #:5




 1          26.    An express warranty arose by virtue of TESLA's transferable New
 2    Vehicle Limited Warranty.
 3          27.     Pursuant to Civil Code section 1792, upon delivery of the Subject
 4    Vehicle to Plaintiff, TESLA impliedly warranted that the Subject Vehicle was
 5    merchantable. The Subject Vehicle was also delivered with an implied warranty of
 6    fitness for a particular purpose.
 7          28.    The Subject Vehicle was delivered to Plaintiff with serious defects and
 8    nonconformities to warranty and developed other serious defects and
 9    nonconformities to warranty including, but not limited to, electrical, structural,
10    sensor, and drive shift issues.
11          29.    The foregoing defects and nonconformities to warranty manifested
12    themselves within the applicable express warranty period. The nonconformities
13    substantially impair the use, value and/or safety of the Subject Vehicle.
14          30.    Plaintiff delivered the Subject Vehicle to an authorized TESLA repair
15    facilities for repair of the nonconformities.
16          31.    Defendant TESLA was unable to conform Plaintiff's vehicle to the
17    applicable express warranties after a reasonable number of repair attempts.
18          32.    Notwithstanding Plaintiff's entitlement, Defendant TESLA has failed
19    to either promptly replace the new motor vehicle or promptly make restitution in
20    accordance with the Act.
21          33.    By failure of TESLA to remedy the defects as alleged above, or to issue
22    a refund or replacement, TESLA is in breach of its obligations under the Act.
23          34.    Under the Act, Plaintiff is entitled to reimbursement of the price paid
24    for the vehicle less that amount directly attributable to use by the Plaintiff prior to
25    discovery of the nonconformities.
26          35.    Plaintiff is entitled to all incidental, consequential, and general damages
27    resulting from Defendants' failure to comply with their obligations under the Act.
28    ///

                                                -5-
                                    GUZMAN v. TESLA - COMPLAINT
     Case 2:21-cv-03981 Document 1 Filed 05/12/21 Page 6 of 9 Page ID #:6




 1          36.     Plaintiff is entitled under the Act to recover as part of the judgment a
 2    sum equal to the aggregate amount of costs and expenses, including attorney's fees,
 3    reasonably incurred in connection with the commencement and prosecution of this
 4    action.
 5          37.     Plaintiff is entitled in addition to the amounts recovered, a civil penalty
 6    of up to two times the amount of actual damages in that TESLA has willfully failed
 7    to comply with its responsibilities under the Act.
 8          38.     TESLA had reason to know the purpose of the Subject Vehicle when
 9    the Subject Vehicle was delivered to Plaintiff.
10          39.     The Subject Vehicle was not of the same quality as those generally
11    acceptable in the trade because it was equipped with defective electrical, door,
12    window, infotainment system, sensor, and drive shift components, and other
13    defective components.
14          40.     The Subject Vehicle was not fit for the ordinary purpose for which such
15    goods are used because it was equipped with defective electrical, door, window,
16    infotainment system, sensor, and drive shift components, and other defective
17    components.
18          41.     The Subject Vehicle did not measure up to the promises or facts stated
19    on the container or label because it was equipped with defective electrical, door,
20    window, infotainment system, sensor, and drive shift components, and other
21    defective components.
22          42.     Plaintiff is entitled to justifiably revoke acceptance of the Subject
23    Vehicle under Civil Code section 1794, et seq; Plaintiff hereby revokes acceptance
24    of the Subject Vehicle.
25          43.     Plaintiff is entitled to replacement or reimbursement pursuant to Civil
26    Code section 1794, et seq.
27          44.     Plaintiff is entitled to rescission of the contract pursuant to Civil Code
28    section 1794, et seq. and Commercial Code section 2711.

                                                 -6-
                                    GUZMAN v. TESLA - COMPLAINT
     Case 2:21-cv-03981 Document 1 Filed 05/12/21 Page 7 of 9 Page ID #:7




 1          45.   Plaintiff is entitled to recover any "cover" damages under Commercial
 2    Code sections 2711, 2712, and Civil Code section 1794, et seq.
 3          46.   Plaintiff is entitled to recover all incidental and consequential damages
 4    pursuant to 1794 et seq and Commercial Code sections 2711, 2712, and 2713 et seq.
 5                            SECOND CAUSE OF ACTION
 6                Violation of the Federal Magnuson-Moss Warranty Act
 7                                  15 U.S.C. 2301, et seq.
 8          47.    Plaintiff incorporates by reference each and every allegation set forth
 9    in paragraphs 1 through 46, inclusive, of this Complaint.
10          48.   Plaintiff is a “consumer” as defined in the Magnuson-Moss Warranty
11    Act (referred to as “Mag-Moss”), 15 U.S.C. § 2301(3).
12          49.    Defendant TESLA is a “supplier” and “warrantor” as defined in the
13    Mag-Moss Act, 15 U.S.C. § 2301(4), 15 U.S.C. § 2301(5).
14          50.    The SUBJECT VEHICLE is a “consumer product” as defined in the
15    Mag-Moss Act, 15 U.S.C. § 2301(1).
16          51.    In addition to the express warranty attached to the SUBJECT
17    VEHICLE, an implied warranty of merchantability arose as a matter of law.
18          52.   The SUBJECT VEHICLE’s implied warranties were not disclaimed
19    using a Buyer’s Guide displayed on the SUBJECT VEHICLE; thus, any purported
20    disclaimers were ineffective pursuant to 15 U.S.C. § 2308(c).
21          53.    Defendants violated the Mag-Moss Act when they breached the
22    express warranty and implied warranties by failing to repair the defects and
23    nonconformities or repurchase the SUBJECT VEHICLE.
24          54.    Plaintiff performed all terms, conditions, covenants, promises and
25    obligations required to be performed on the Plaintiff’s part under the terms of the
26    sales agreement, and express warranty and implied warranty except for those terms
27    and conditions, covenants, promises and obligations or payments for which
28    performance and/or compliance has been excused by the acts and/or conduct of the

                                              -7-
                                  GUZMAN v. TESLA - COMPLAINT
     Case 2:21-cv-03981 Document 1 Filed 05/12/21 Page 8 of 9 Page ID #:8




 1    Defendants and/or by operation of law.
 2             55.   As a direct and proximate result of the acts and omissions of the
 3    Defendants, Plaintiff has been damaged in the form of general, special and actual
 4    damages in an amount within the jurisdiction of this Court, according to proof at
 5    trial.
 6             56.   Under the Act, Plaintiff is entitled to rescission of the contract,
 7    reimbursement of the amount paid under the sales contract.
 8             57.   Plaintiff is entitled to all incidental, consequential, and general
 9    damages resulting from Defendants' failure to comply with their obligations under
10    the Mag-Moss Act.
11             58.   Plaintiff is entitled under the Mag-Moss Act to recover as part of the
12    judgment a sum equal to the aggregate amount of costs and expenses, including
13    attorney's fees, reasonably incurred in connection with the commencement and
14    prosecution of this action pursuant to 15 U.S.C. § 2310(d)(2).
15
16     WHEREFORE, Plaintiff prays for judgment against Defendant as follows:
17             1.    For general, special and actual damages according to proof at trial;
18             2.    For rescission of the purchase contract and restitution of all monies
19             expended;
20             3.    For diminution in value;
21             4.    For incidental and consequential damages according to proof at trial;
22             5.    For civil penalty in the amount of two times Plaintiff's actual damages;
23             6.    For an Order and Injunction of this court rescinding the sales contract
24             and requiring Defendant TESLA to brand the car a "lemon" under sections
25             1793.23 and 1793.24 of the Song-Beverly Act;
26             7.    For prejudgment interest at the legal rate;
27             8.    For reasonable attorney's fees and costs of suit; and
28

                                                 -8-
                                     GUZMAN v. TESLA - COMPLAINT
     Case 2:21-cv-03981 Document 1 Filed 05/12/21 Page 9 of 9 Page ID #:9




 1           9.      For such other and further relief as the Court deems just and proper
 2           under the circumstances.
 3
 4    Dated: May 11, 2021                           O’CONNOR LAW GROUP, P.C.
 5
 6                                                  ____/s/ Elizabeth A. Wagner______
 7                                                  Mark O'Connor, Esq. (SBN 157680)
                                                    Elizabeth A. Wagner, Esq. (SBN 317098)
 8
                                                    Attorneys for Plaintiff, HENRY GUZMAN
 9
10
11
12
13                                      CERTIFICATE OF SERVICE
14           I hereby certify that on the 11th day of May 2021, I electronically filed and served the

15    foregoing document with the Clerk of this Court, using the CM/ECF System. In accordance

16    with the electronic filing procedures of this Court, service has been effected on the aforesaid

17    party(s) above, whose counsel of record is a registered participant of CM/ECF, via electronic

18    service through the CM/ECF System:

19           Executed on May 11, 2021, at Laguna Beach, California.

20
21
22                                                 ________/s/ Elizabeth A. Wagner________
                                                         Elizabeth A. Wagner
23
24
25
26
27
28

                                                      -9-
                                        GUZMAN v. TESLA - COMPLAINT
